Citation Nr: 1125633	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-02 201	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected degenerative changes of the lower lumbar spine.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the Veteran's case in November 2009.  The remand was to allow for the Veteran to be afforded a local hearing at the RO.  The Veteran had also expressed a desire for a Board hearing.  The Veteran was to be asked to confirm his desire for a Board hearing and be scheduled for such a hearing as required.

The Veteran was scheduled for a hearing at the RO in February 2010.  Evidence of record shows that the Veteran failed to report for his hearing.  There is no evidence in the claims folder to show why the Veteran did not report for the hearing and no evidence that he asked that the hearing be rescheduled.

The Veteran was also scheduled for a Board hearing in October 2010.  Notice of the hearing date was provided in August 2010.  In October 2010, the Veteran contacted the RO and cancelled his request for a Board hearing.  The Board finds that the Veteran has withdrawn his request for a Board hearing and will proceed to conduct its appellate review based on the evidence of record.  38 C.F.R. § 20.705(e) (2010).

The Veteran served in the Republic of Vietnam and was wounded in action.  Because of his service in Vietnam, he is entitled to certain presumptions of service incurrence for certain diseases.  In general, those diseases are listed at 38 C.F.R. § 3.309(e) (2010).  In August 2010, VA promulgated an amendment to the regulation that added several additional diseases to the list of presumptive diseases.  See 73 Fed. Reg. 53,202-53,216 (Aug. 31, 2010).  Included in those additional diseases was ischemic heart disease.  

In that regard, the Board notes that there are VA treatment records dating back at least to September 2003 that record a history of arteriosclerotic heart disease.  This appears to represent a diagnosed disorder that would be covered under the recent change in regulations.  There is no indication in the claims folder that the issue has been previously raised or adjudicated.  Thus, the issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.


REMAND

The Veteran was originally granted service connection for his lumbar spine disability in July 2006.  This was based on the evidence of record, to include VA examinations from September 2005 and June 2006.

As noted in the Introduction, the Veteran's case was remanded to afford him hearings that he had requested.  Thus, additional development of medical evidence was limited and he has not been afforded a VA examination to assess his service-connected lumbar spine disability since June 2006.  The Veteran's representative argues that a new examination is required to fully assess the current status of his disability.  The Board agrees.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Upon completion of the above, the Veteran should be afforded a VA examination to assess the status of his service-connected degenerative changes of the lower lumbar spine.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations should be performed.  This should include range-of-motion testing.  Additionally, all functional losses, such as due to pain, weakness, incoordination, flare-ups, etc., should be identified and the impairment caused thereby should be equated to additional loss of motion (beyond that shown clinically).  The examiner should also indicate whether the Veteran experiences any incapacitating episodes (periods of acute signs and symptoms that require bed rest prescribed by a physician).  The frequency and duration of such episodes should be identified.

In addition to the required findings to assess the lower lumbar spine disability, the examiner is requested to provide an opinion as to whether the Veteran's disability is characterized by an identifiable and separate neurological component.  The extent of any such disability should be described in terms consistent with criteria used to evaluate neurologic impairment.  (Each peripheral nerve affected or seemingly affected should be identified and impairment should be characterized as "mild," "moderate," or "severe," or causing complete paralysis.)  

The report of examination should include the complete rationale for all opinions expressed.

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  In doing so, the AOJ should consider the possibility of staged ratings as required by Fenderson v. West, 12 Vet. App. 119 (1999).   If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

